 



EXHIBIT 10.3
QUOTA SHARE RETROCESSION AGREEMENT
BY AND BETWEEN
PLATINUM UNDERWRITERS BERMUDA, LTD.
and
PLATINUM RE (UK) LIMITED
DATED AS OF JANUARY 1, 2006
     This Quota Share Retrocession Agreement (this “Agreement”), is made by and
between Platinum Underwriters Bermuda, Ltd., a Bermuda-domiciled insurance
company (the “Retrocessionaire”), and Platinum Re (UK) Limited, a United
Kingdom-domiciled insurance company (the “Retrocedant”).
ARTICLE 1 - BUSINESS COVERED
Retrocedant hereby obligates itself to retrocede to the Retrocessionaire and the
Retrocessionaire hereby obligates itself to accept a fifty-five percent (55%)
quota share of the reinsurance and retrocession contracts underwritten by
Retrocedant on or after the Effective Date (the “Reinsurance Contracts”).
ARTICLE 2 - COMMENCEMENT AND TERMINATION
Subject to Article 14 (Security), this Agreement shall take effect and shall
apply to all Reinsurance Contracts underwritten on or after 12:01 a.m. London
time on the day following receipt by Retrocedant of permission from the
Financial Services Authority under Part IV of the Financial Services and Markets
Act 2000 to conduct reinsurance business in the United Kingdom (the “Effective
Date”). It shall remain continuously in force but may be terminated by either
party giving at least 90 days notice in writing to the other party or by
Retrocedent in accordance with Article 14 (Security). Such Notice of
cancellation shall apply in respect of the next succeeding year of account.
For the purposes of this agreement, each year of account shall apply to business
attaching or resigned during the period commencing with the 1st January and
ending with the following 31st December of each calendar year. Unless the
Retrocedant elects to reassume the ceded unearned premium in force on the
effective date of termination, and so notifies the Retrocessionaire, the
Retrocessionaire shall remain liable hereunder for its pro rata share of the
Retrocedant’s liability under the Reinsurance Contracts until the expiration,
cancellation or termination of all of the Retrocedant’s liabilities under the
Reinsurance Contracts.
ARTICLE 3 - ORIGINAL CONDITIONS
All retrocessions assumed under this Agreement shall be subject to the same
rates, terms, conditions, waivers and interpretations, and to the same
modifications and alterations, as the respective Reinsurance Contracts.

-1-



--------------------------------------------------------------------------------



 



This Agreement is solely between the Retrocedant and the Retrocessionaire, and
in no instance shall any other party have any rights under this Agreement except
as expressly provided otherwise in the Insolvency Article.
ARTICLE 4 - PREMIUMS AND COMMISSION
As premium for the reinsurance provided hereunder, the Retrocedant shall
retrocede to the Retrocessionaire fifty-five percent (55%) of the Gross premium
ceded to the Retrocedant under the Reinsurance Contracts.
The Retrocessionnaire shall pay a ceding commission equal to the sum of
(1) applicable ceding and other commissions, (2) brokerage, (3) taxes, and
(4) other expenses associated with underwriting the Reinsurance Contracts.
Other expenses associated with underwriting shall be limited to a maximum of
10 percent (10%) of the Gross Premium ceded to the Retrocedant under the
Reinsurance Contracts.
Gross Premium is defined as the total sum of all premiums associated with
Reinsurance Contracts ceded to the Retrocedant, less return premiums, before any
deductions.
ARTICLE 5 - TERRITORY
Coverage applies within the territorial limits of the Reinsurance Contracts
covered hereunder.
ARTICLE 6 - INURING REINSURANCE
It is understood and agreed that when the Retrocedant warrants that it is in the
best interest of the Retrocedant and the Retrocessionaire, Retrocedant may
purchase facultative reinsurance and any other treaty reinsurance. The premium
for said inuring reinsurance that inures to the benefit of the Retrocessionaire
will be deducted from the premium hereunder. All reinsurance purchased by the
Retrocedant inures to the benefit of the Retrocessionaire unless specifically
noted in Addendum A.
ARTICLE 7 - LOSS AND LOSS EXPENSE
The Retrocessionaire shall be liable for fifty-five percent (55%) of all loss,
loss adjustment expenses and other payment obligations as incurred by
Retrocedant under the Reinsurance Contracts on and after the Effective Date.
ARTICLE 8 - REPORTS AND REMITTANCES
The retrocedant shall render separately, monthly statements of account, in
arrears, in respect of each year of account, showing the total of all premiums,
written, paid loss and loss adjustment expenses, allowances, commissions, and
underwriting expenses relevant to that month. Such accounts shall be rendered,
as soon as possible after the close of the relevant month with the balance
payable within 45 days after the end of the respective month.

-2-



--------------------------------------------------------------------------------



 



The retrocedant shall normally debit the retrocessionaire with their
proportionate share of paid losses and loss adjustment expenses in the monthly
accounts rendered. The retrocedant may, however, at their discretion, request
the retrocessionaire to make immediate payment for their proportion of any
settled loss in excess of £2 million for any one loss relating to this
agreement; provided that the retrocessionaire shall have the right to deduct
from any such payment any sums due to the retrocessionaire under this agreement
for any agreement renewing or replacing this agreement.
In addition, the Retrocedant will furnish the Retrocessionaire a quarterly
statement showing the unearned premium, the total reserves for outstanding
losses including loss adjustment expense, a breakdown for paid and outstanding
catastrophe losses and loss adjustment expense, and such other information as
may be required by the Retrocessionaire for completion of its annual statements
or other filings.
ARTICLE 9 - ACCESS TO RECORDS
The Retrocessionaire and its designated representatives shall have free access
at any reasonable time to all records of the Retrocedant which pertain in any
way to this Agreement.
ARTICLE 10 - ARBITRATION
All disputes and differences arising under or in connection with this Agreement
shall be referred to arbitration under the Arbitration Rules of the A.I.D.A.
Reinsurance and Insurance Arbitration Society of the UK (“ARIAS (UK)”).
The Arbitration Tribunal shall consist of three arbitrators, one to be appointed
by the Claimant, one to be appointed by the Respondent and the third to be
appointed by the two appointed arbitrators.
The third member of the Tribunal shall be appointed as soon as practicable (and
no later than 28 days) after the appointment of the two party-appointed
arbitrators. The Tribunal shall be constituted upon the appointment of the third
arbitrator.
The Arbitrators shall be persons (including those who have retired) with not
less than ten years’ experience of insurance or reinsurance within the industry
or as lawyers or other professional advisers serving the industry.
SECTION 30.05 Where a Party fails to appoint an arbitrator within 14 days of
being called upon to do so or where the two party-appointed arbitrators fail to
appoint a third within 28 days of their appointment, then upon application ARIAS
(UK) will appoint an arbitrator to fill the vacancy. At any time prior to
appointment by ARIAS (UK) the Party or arbitrators in default may make such
appointment.
The Tribunal may in its sole discretion make such orders and directions as it
considers to be necessary for the final determination of the matters in dispute.
The Tribunal shall have the widest discretion permitted under the law governing
the arbitral procedure when making such order or directions.

-3-



--------------------------------------------------------------------------------



 



The seat of arbitration shall be London.
ARTICLE 11 - INSOLVENCY
Where an Insolvency Event occurs in relation to the Retrocedant the following
terms shall apply (and, in the event of any inconsistency between these terms
and any other terms of this Agreement, these terms shall prevail):

(1)   Notwithstanding any requirement in this Agreement that the Retrocedant
shall actually make payment in discharge of its liability to its policyholder
before becoming entitled to payment form the Retrocessionaire:

  (a)   the Retrocessionaire shall be liable to pay the Retrocedant even though
the Retrocedant is unable actually to pay, or discharge its liability to its
policyholder, but;     (b)   nothing in this clause shall operate to accelerate
the date for payment by the Retrocessionaire of any sum which may be payable to
the Retrocedant, which sum shall only become payable as and when the Retrocedant
would have discharged, by actual payment, its liability for its current net loss
but for it being the subject of any Insolvency Event.

(2)   The existence, quantum, valuation and date for payment of any sum which
the Retrocessionaire are liable to pay the Retrocedant under this Agreement
shall be those and only those for which the Retrocessionaire would be liable to
the Retrocedant if the liability of the Retrocedant to its policyholder had been
determined without reference to any term in any composition or scheme of
arrangement or any similar such arrangement, entered into between the
Retrocedant and all or any part of its policyholder unless and until the
Retrocessionaire serve written notice to the contrary on the Retrocedant in
relation to any composition or scheme of arrangement.   (3)   The
Retrocessionaire shall be entitled (but not obliged) to set-off, against any sum
which it may be liable to pay the Retrocedant, any sum for which the Retrocedant
is liable to pay the Retrocessionaire.

An Insolvency Event shall occur if:

(A) (i)   (in relation to (1), (2) and (3) above) a winding up petition is
presented in respect of the Retrocedant or a provisional liquidation is
appointed over it or if the Retrocedant goes into administration, administrative
receivership or receivership or if the Retrocedant has a scheme of arrangement
or voluntary arrangement proposed in relation to all or any part of its affairs;
or     (ii)   (in relation to (1) above) if the Retrocedant goes into compulsory
or voluntary liquidation;

-4-



--------------------------------------------------------------------------------



 



or, in each case, if the Retrocedant becomes subject to any other similar
insolvency process (whether under the laws of England and Wales or elsewhere)
and the Retrocedant is unable to pay its debts as and when they fall due within
the meaning of section 123 of the Insolvency Act 1986 (or any statutory
amendment or re-enactment of that section).
ARTICLE 12 - OFFSET
The Retrocedant and the Retrocessionaire shall have the right to offset any
balance or amounts due from one party to the other under the terms of this
Agreement. The party asserting the right of offset may exercise such right at
any time whether the balances due are on account of premiums, losses or
otherwise.
ARTICLE 13 - ERRORS AND OMISSIONS
Any inadvertent delay, omission, error or failure made in connection with this
Agreement shall not relieve either party hereto from any liability which would
attach hereunder if such delay, omission, error or failure had not been made.
ARTICLE 14 - SECURITY
As a condition precedent to this Agreement, Retrocessionaire shall execute:

A.   the custody and investment accounting agreement with State Street Bank and
Trust Company (“Custodian”) in the form attached as Schedule 1 (the “Custody
Agreement”);   B.   the control agreement between Retrocedent, Retrocessionaire
and Custodian in the form attached as Schedule 2 (the “Control Agreement”);   C.
  the discretionary investment advisory agreement with Blackrock Financial
Management, Inc. (“Investment Manager”) in the form attached as Schedule 3 (the
“Investment Advisory Agreement”); and   D.   the security agreement, pursuant to
which Retrocessionaire grants a continuing first priority security interest in
collateral accounts established with Custodian pursuant to the Custody
Agreement, in the form attached as Schedule 4 (the “Security Agreement”).

Retrocessionaire undertakes to notify Retrocedent in writing immediately upon
becoming aware of the occurrence of a Relevant Event under the Security
Agreement. Upon becoming aware of any such Relevant Event, Retrocedent shall be
entitled, upon notice in writing to Retrocessionaire, to terminate this
Agreement with immediate effect. Upon termination, Retrocessionaire shall within
seven days account to Retrocedent for all amounts owing to Retrocedent pursuant
to this Agreement, and the provisions of Article 12 (Offset) shall apply.

-5-



--------------------------------------------------------------------------------



 



No delay by Platinum UK in enforcing its rights under this Agreement or other
forbearance by Platinum UK shall be taken to be a waiver of such rights.
ARTICLE 15 - MISCELLANEOUS PROVISIONS

A.   Severability. If any term or provision of this Agreement shall be held
void, illegal, or unenforceable, the validity of the remaining portions or
provisions shall not be affected thereby.   B.   Successors and Assigns. This
Agreement may not be assigned by either party without the prior written consent
of the other. The provisions of this Agreement shall be binding upon and inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and assigns as permitted herein.   C.   Execution in Counterparts.
This Agreement may be executed by the parties hereto in any number of
counterparts and by each of the parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.   D.   Headings. Headings used herein are not a part of this
Agreement and shall not affect the terms hereof.   E.   Amendments; Entire
Agreement. This Agreement may be amended only by written agreement of the
parties. This Agreement together with the Custody Agreement, the Control
Agreement, the Investment Advisory Agreement and the Security Agreement
supersede all prior discussions and written and oral agreements and constitutes
the sole and entire agreement between the parties with respect to the subject
matter hereof.   F.   Governing Law. This Agreement shall be governed by the
laws of England.

ARTICLE 16 - REPLACEMENT
This contract replaces the earlier one signed on November 22, 2002 and the one
signed March 1, 2003
ARTICLE 17 - EXCLUSIONS
Any Excess of Loss Retrocession Agreement by and between Platinum Re
(UK) Limited and Platinum Underwriters Bermuda, Ltd.

  1.   Reinsurance contracts retroceded to Retrocedant by any subsidiary or
affiliate of The St. Paul Companies, Inc.     2.   At the Retrocedants option,
Reinsurance Contracts subject to Collateral Agreements and listed in Appendix 2

-6-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

                  Platinum Underwriters Bermuda, Ltd.    
 
           
 
  By:   /s/ Francois Bertrand    
 
           
 
      Name: Francois Bertrand    
 
      Title: Senior Vice President    
 
                Platinum Re (UK) Limited    
 
           
 
  By:   /s/ Les Waters    
 
           
 
      Name: Les Waters    
 
      Title: Underwriting Manager    

-7-



--------------------------------------------------------------------------------



 



Addendum A: Reinsurance that inures to the sole benefit of the Retrocedant
Excess of Loss Retrocession Agreement by and between Platinum Re (UK) Limited
and Platinum Underwriters Reinsurance, Inc.
30% Quota Share with Arrow Capital Re
Appendix 2: Reinsurance Contracts subject to Collateral Agreements
None

-8-